Order insofar as appealed from unanimously reversed on the law without costs, cross motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendants’ cross motion for summary judgment dismissing the complaint. The return of plaintiff’s deposit was sufficient to terminate the franchise application agreement under section 7A of that agreement. (Appeal from Order of Supreme Court, Chautauqua County, Ward, Jr., J.— Summary Judgment.)
Present — Denman, P. J., Pine, Hayes, Balio and Boehm, JJ.